          Case 1:16-cv-00221-CKK Document 35 Filed 05/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AMERICAN CIVIL LIBERTIES                        )
UNION, et al.,                                  )
                                                )
        Plaintiffs,                             )
                                                )
        v.                                      )
                                                )             Case No. 1:16-cv-221 (CKK)
UNITED STATES DEPARTMENT                        )
OF HOMELAND SECURITY, et al.,                   )
                                                )
       Defendants.                              )
                                                )
                          FOURTEENTH JOINT STATUS REPORT
       The parties to this Freedom of Information Act (“FOIA”) matter respectfully submit this

Fourteenth Joint Status Report in response to the Court’s October 18, 2018 Minute Order.

                                         BACKGROUND

       This lawsuit arises out of a FOIA Request (the “Request”) dated May 13, 2015 for

records concerning the government’s Countering Violent Extremism (“CVE”) programs. 1 On

February 22, 2019, the parties filed their thirteenth joint status report, informing the Court of the

status of Defendants’ responses to Plaintiffs’ FOIA Request. ECF No. 34. This Court’s October

18, 2018 Minute Order directs the parties to file a joint status report every ninety days, making

this joint status report due by May 23, 2019.

                                       UPDATED STATUS

       The parties continue to confer regarding Defendants’ responses to Plaintiffs’ Request.




1
  Plaintiffs’ FOIA claims against Defendant Department of Education pertain only to a FOIA
request dated October 15, 2015 concerning CVE.



                                                    1
            Case 1:16-cv-00221-CKK Document 35 Filed 05/21/19 Page 2 of 3



Defendants state the following regarding their production of responsive, non-exempt records: 2

          Department of Homeland Security. Pursuant to the December 21, 2016 Joint Status

Report, the Department of Homeland Security (“DHS”) Privacy Office made interim productions

on March 1, 2019, 3 March 29, 2019, and April 29, 2019. The DHS Privacy Office will continue

its processing and release of records in accordance with the December 21, 2016 Joint Status

Report.

          Pursuant to the March 20, 2017 Joint Status Report, the Cybersecurity & Infrastructure

Security Agency (“CISA”) at DHS, formerly known as the National Protection and Programs

Directorate, made interim productions on February 28, 2019, March 29, 2019, and April 30,

2019. CISA will continue its processing and release of records in accordance with the March 20,

2017 Joint Status Report.

          Department of State. Pursuant to the February 22, 2019 Joint Status Report, the

Department of State (“State”) made interim productions on February 28, 2019, March 28, 2019,

and April 18, 2019. State will continue its processing and release of records in accordance with

the February 22, 2019 Joint Status Report.

          Department of Justice. The Federal Bureau of Investigation made productions on April

9, 2019, April 24, 2019, and May 8, 2019 of material referred to it for direct response to

Plaintiffs.




2
  Plaintiffs do not concede that the searches Defendants have conducted to this point are
adequate or that the material Defendants have withheld in part or in full is properly subject to
exemption.
3
  On February 28, 2019, the DHS Privacy Office requested a short extension of its response date.



                                                  2
          Case 1:16-cv-00221-CKK Document 35 Filed 05/21/19 Page 3 of 3



        Office of the Director of National Intelligence. The Office of the Director of National

Intelligence made productions on April 15, 2019 and April 19, 2019 of material referred to it for

direct response to Plaintiffs.

        Because this Court ordered the parties to file an additional joint status report every 90

days, see October 18, 2018 Minute Order, the parties anticipate filing another joint status report

no later than August 19, 2019.

Dated: May 21, 2019                           Respectfully submitted,

/s/ Hugh Handeyside                                   JOSEPH H. HUNT
Hina Shamsi                                           Assistant Attorney General
Hugh Handeyside
American Civil Liberties Union Foundation             MARCIA BERMAN
125 Broad Street, 18th Floor                          Assistant Branch Director
New York, NY 10004                                    Federal Programs Branch
Phone: (212) 284-7321
Fax: (212) 549-2654                            /s/ Kevin M. Snell
E-mail: hshamsi@aclu.org                       KEVIN M. SNELL
hhandeyside@aclu.org                           Trial Attorney
                                               United States Department of Justice
Arthur B. Spitzer                              Civil Division, Federal Programs Branch
American Civil Liberties Union of the Nation’s 1100 L Street N.W.
Capital                                        Washington, D.C. 20530
4301 Connecticut Avenue NW, Suite 434          Phone.: (202) 305-0924
Washington, D.C. 20008                         Fax: (202) 616-8470
Phone: (202) 457-0800                          E-mail: Kevin.Snell@usdoj.gov
Fax: (202) 457-0805
artspitzer@aclu-nca.org                        Attorneys for Defendants

Attorneys for Plaintiffs




                                                  3
